Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 12, 2014

                                       No. 04-14-00649-CR

                                    Alex Rene GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7573
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

          In response to this court’s Rule 37.3 letter, notifying her the reporter’s record was past
due, court reporter Debi Doolittle filed a notice of late record asking for additional time to file
the reporter’s record. We GRANT the request for additional time and ORDER Ms. Doolittle to
file the record in this court on or before January 5, 2014, giving her an addition sixty-eight days
to file the record from the original due date.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court